                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JARVIS JACKSON,                                    )
     #02220000,                                    )
           Petitioner,                             )
vs.                                                )    No. 3:20-CV-3429-B (BH)
                                                   )
Director, Texas Department of Criminal             )
Justice, Correctional Institutions Division,       )
              Respondent.                          )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the petitioner’s request for an extension of time to pay the filing fee,

received on June 23, 2021 (doc. 8), is liberally construed as a motion to alter or amend the judgment

under Fed. R. Civ. P. 59(e) and GRANTED, the judgment dismissing the case is VACATED, and

the petitioner is granted thirty days from the date of this order to pay the filing fee.

        SIGNED this 12th day of July, 2021.



                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE
